UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    JOE W. LOUIS,

                                  Plaintiff,

                      -against-
                                                                   19-CV-6418 (CM)
    METROPOLITAN TRANSPORTATION
    AUTHORITY; NEW YORK CITY POLICE                            ORDER OF DISMISSAL
    DEPARTMENT; NEW YORK CITY;
    NATIONAL GUARD; STATE OF NEW
    YORK,

                                  Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated July 19, 2019, the Court directed Plaintiff, within thirty days, to submit a

completed request to proceed in forma pauperis (IFP application) or pay the $400.00 in fees

required to file a civil action in this Court.1 That order specified that failure to comply would

result in dismissal of the complaint. Plaintiff has not filed an IFP application or paid the fees.

Accordingly, the complaint is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).




1
On August 1, 2019, the order was returned to the Court as undeliverable because the address
was insufficient. On September 13, 2019, the Court mailed the order to Plaintiff.
       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   October 21, 2019
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
